J-S09005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LORRAINE L. DAVIS, EXECUTRIX OF THE           IN THE SUPERIOR COURT OF
ESTATE OF: JOHN J. HUDSON,                          PENNSYLVANIA
DECEASED



                    v.

HCR MANORCARE, LLC; MANOR CARE OF
LANCASTER PA, LLC D/B/A MANORCARE
HEALTH SERVICES – LANCASTER;
MANORCARE HEALTH SERVICES, INC.
A/K/A MANORCARE HEALTH SERVICES,
LLC; MANOR CARE, INC.; HCR
MANORCARE, INC.; HCR IV HEALTHCARE
LLC; HCR III HEALTHCARE, LLC; HCR II
HEALTHCARE, LLC; HCR HEALTHCARE,
LLC; HCRMC OPERATIONS, LLC;
HEARTLAND EMPLOYMENT SERVICES,
LLC; THE LANCASTER GENERAL
HOSPITAL AND LANCASTER GENERAL
HEALTH

APPEAL OF: HCR MANORCARE, LLC;
MANOR CARE OF LANCASTER PA, LLC
D/B/A MANORCARE HEALTH SERVICES –
LANCASTER; MANORCARE HEALTH
SERVICES, INC. A/K/A MANORCARE
HEALTH SERVICES, LLC; MANOR CARE,
INC.; HCR MANORCARE, INC.; HCR IV
HEALTHCARE LLC; HCR III HEALTHCARE,
LLC; HCR II HEALTHCARE, LLC; HCR
HEALTHCARE, LLC; HCRMC
OPERATIONS, LLC; HEARTLAND
EMPLOYMENT SERVICES, LLC

                                                   No. 507 MDA 2015


              Appeal from the Order Entered February 25, 2015
              In the Court of Common Pleas of Lancaster County
                      Civil Division at No(s): CI-14-06658
J-S09005-16


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED FEBRUARY 23, 2016

       Appellee, Lorraine H. Davis, as executrix for her father, John L.

Hudson’s estate, instituted the instant action against Appellant business

entities (collectively “ManorCare”), which collectively own and operate a

nursing home facility known as ManorCare Health Services – Lancaster. In

her complaint, Davis asserted causes of action for survival, wrongful death,

and punitive damages.         Manorcare filed preliminary objections, seeking to

enforce an arbitration agreement it had with Hudson.           On February 19,

2015,1 the trial court denied ManorCare’s preliminary objection and refused

to transfer the case to arbitration. ManorCare filed this timely, interlocutory

appeal as of right.      See Gaffer Insurance Company, Ltd. v. Discover

Reinsurance Co., 936 A.2d 1109, 1110 n. 2 (Pa. Super. 2007).

       ManorCare concedes that this panel is bound to affirm based upon

Taylor v. Extendicare Health Facilities, Inc., 113 A.3d 317 (Pa. Super.

2015), appeal granted, 122 A.3d 1036 (Pa. 2015). See Appellants’ Motion

for Summary Affirmance.           They merely seek to preserve their argument

____________________________________________


1
  The docket entries reflect that Rule 236 notice was given to the parties on
the same date. However, the order in the certified record was stamped as
docketed by the Lancaster County Prothonotary on February 25, 2015.
Thus, for purposes of appeal, the date the order became appealable was
February 25, 2015. See EMC Mortgage, LLC v. Biddle, 114 A.3d 1057,
1059 n.1 (Pa. Super. 2015). We have corrected the appeals statement
accordingly.



                                           -2-
J-S09005-16


regarding arbitration pending the outcome of the Supreme Court of

Pennsylvania’s decision in Taylor. See id.

      After reviewing the briefs of the parties and the record, we agree that

Taylor controls, and therefore affirm.     Manorcare’s motion for summary

affirmance is dismissed as moot.

      Order affirmed.     Motion for Summary affirmance dismissed as moot.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2016




                                     -3-